Name: 96/282/Euratom: Commission Decision of 10 April 1996 on the reorganization of the Joint Research Centre
 Type: Decision
 Subject Matter: EU institutions and European civil service;  business organisation;  politics and public safety
 Date Published: 1996-04-30

 30.4.1996 EN Official Journal of the European Communities L 107/12 COMMISSION DECISION of 10 April 1996 on the reorganization of the Joint Research Centre (96/282/Euratom) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Atomic Energy Community and in particular Articles 8 and 131 (2) thereof, Having regard to the opinion of the Board of Governors of the JRC, Whereas the Joint Research Centre (JRC) pursuant to Commission Decision 85/593/Euratom of 20 November 1985 on the reorganization of the Joint Research Centre (JRC) (1), as last amended by Decision 93/95/Euratom (2), and by Decision 94/809/Euratom (3), is given a structure which is appropriate for the tasks assigned to it; Whereas this structure shall be modified whenever the Commission considers it to be necessary to ensure the optimum efficiency of the JRC activities and the full conformity of the latter with the priorities of the Commission; Whereas the Commission has decided, on 16 January 1996 that the JRC becomes an independent Directorate-General of the Commission in order to entrust to it the management autonomy necessary for the proper implementation of its tasks; Whereas Decision 85/593/Euratom and its amendments should be replaced accordingly by the present Decision, HAS DECIDED AS FOLLOWS: Article 1 The Joint Research Centre, hereinafter referred to as the JRC, shall consist of the establishments set up by the Commission to carry out the Community's research programmes and other tasks entrusted to it by the Commission. Article 2 The organs of the JRC shall be:  the Director-General,  the Board of Governors,  the Scientific Committee, Article 3 The JRC shall be under the authority of a Director-General appointed by the Commission. The Director-General and a part of the services directly under him shall be located in Brussels. The Director-General shall take all measures necessary for the efficient functioning of the JRC consistent with the regulations in force and the authority delegated to him. In accordance with the procedures hereinafter described, the Director-General:  shall prepare draft programmes for the JRC's various fields of activity for submission to the Commission, indicating the financial aspects thereof,  shall establish a strategy for the JRC, particularly with regard to competitive activities, and take the appropriate measures to ensure their execution,  shall negotiate and conclude research contracts with third parties,  shall be responsible for the implementation of programmes and for financial administration,  shall determine the internal organization of the JRC, particularly taking into account the requirements of the budget,  shall, within the limits of the powers delegated to him, exercise the powers conferred upon the appointing authority by the Staff Regulations of officials and upon the authority empowered to conclude contracts by the conditions of employment of other servants. Article 4 1. A Board of Governors of the JRC is hereby set up. It shall consist of the following members: (a) a high-level representative from each Member State, appointed by the Commission on the basis of nominations by the authorities of the State in question; (b) a chairman elected by the representatives of the Member States referred to in point (a). All members shall be appointed for a renewable three-year term. 2. The Board of Governors shall assist the Director-General and deliver opinions for submission to the Commission on questions relating to:  the role of the JRC within the Community research and technological development strategy,  the scientific/technical and financial management of the JRC and the performance of the tasks entrusted to it. As regards matters delegated to the Director-General by the Commission and in line with all matters which concern the Board of Governors in particular, the Director-General shall call for the opinion of the Board of Governors on his proposals before they are applied. The prior opinion of the Board of Governors is necessary for any question submitted for a Commission decision. The Board of Governors shall deal in particular with: (i) the proposals for specific programmes to be implemented by the JRC as well as proposals for other new tasks to be assigned to the JRC; (ii) the preparation of the multiannual strategic planning covering all JRC activities, and each year, not later than 31 December, the corresponding annual work plan indicating the objectives of each work programme for the following year and including a summary description of the programme with key dates, scientific references and estimated expenditure; (iii) the follow-up of the specific research and technology development programmes of the JRC:  their implementation, paying particular attention to their consistency with the needs of the Community,  the coherence of their development with the specific indirect action programmes under the framework programmes; to this end, the Board of Governors will organize once a year exchanges of views with the relevant programme committees,  any possible adjustments thereto; (iv) the follow up of relations with other Commission services and third parties on the customer/contractor principle; (v) the strategy for the JRC's competitive activities and their follow up; (vi) the formulation of proposals for the JRC annual budget and the monitoring of its implementation; (vii)  organization of the JRC,  its financial management,  major investments,  implementation of its research acitivities,  evaluation of the latter by visiting groups composed of independent experts and the follow up of their recommendations; (viii) staff policy, with special emphasis on:  the formulation of proposals concerning JRC staff policy,  the aspects linked to staff mobility and exchanges of scientific and technical staff with public and private bodies in the Member States; (ix) the appointment and the prolongation or termination of the functions of high-level JRC staff. 3. The Board of Governors shall issue opinions on the basis of the majority required by Article 118 (2) of the EAEC Treaty, the votes being weighted in accordance therewith. The Chairman shall not vote. The Commission shall take the utmost account of the opinions issued by the Board of Governors. In the absence of the assent of the Board of Governors to a proposal by the Director-General, it shall be referred to the Commission, which shall decide the matter. The Board of Governors shall be informed of the Commission's decision. The Council shall be informed without delay if the decision is not in keeping with the opinion of the Board of Governors. It shall also be informed of the reasons for the decision. If the Commission does not accept an opinion issued by the Board of Governors on matters requiring a decision by the Commission, the implementation of measures relating to such matters shall be postponed for one month; during this month the matters in question shall be referred back to the Board of Governors and a new opinion shall be requested. On receipt of this opinion or at the end of the month in question, the Commission shall take a final decision and shall inform the Board of Governors thereof. If it is unable to accept the opinion of the Board of Governors, the Commission shall inform the Council of its decision and of the reasons for the decision without delay. The Commission shall keep the Board of Governors informed of its decisions relating to the JRC in respect of any matter on which the Board of Governors has issued an opinion. The Board of Governors may, through the Commission, submit opinions to the Council and European Parliament on all matters relating to the JRC. 4. The Board of Governors shall submit its observations on the annual management report drawn up by the Director-General. These observations, together with the annual management report as approved by the Commission, shall be sent to the Council and to the European Parliament. The Board of Governors shall advise the Director-General with regard to the organization of the evaluation of the tasks performed by the JRC, in connection both with the scientific and technical results and with the administrative and financial management of the Centre; it shall also provide advice about the selection of independent experts called upon to participate in this evaluation. The Board of Governors shall submit its own comments on the results of these evaluations. 5. The Board of Governors shall meet at least four times a year. The Board of Governors shall draw up its rules of procedure, including rules concerning the organization of its work. The JRC shall provide the secretariat for the Board of Governors and shall make available to it any information it may require. Article 5 A scientific committee of the JRC is hereby set up to assist the Director-General. One half of the Scientific Committee shall be composed of members designated by the Director-General from among the main heads of unit or project managers and the high-level scientific staff, and the other half shall be composed of representatives of the scientific and technical staff elected by that staff. The Scientific Committee shall be regularly consulted by the Director-General on all questions of a scientific or technical nature relating to the activities of the JRC. In this connection, it shall, in particular, take part in the preparation of draft programmes. Article 6 1. Having due regard to the general policy adopted by the Council and the European Parliament and to the general guidelines issued by the Commission, the Director-General shall prepare the draft programmes for he JRC's fields of activity. 2. The Board of Governors shall be consulted on the draft programmes. 3. The Commission shall examine the draft programmes in the light of the general policies of the Community and taking account of the budgetary situation of the latter. It shall adopt the proposals in accordance with the provisions of the Treaty and lay them before the Council. Article 7 1. The Director-General shall be responsible for the proper execution of the programmes assigned to the JRC. He shall direct, by his decisions, the activities of the Institutes and services, and in particular decide between the alternative methods of implementing the programmes' objectives. 2. He shall provide the Commission with all the information it needs to draw up the reports required by Article 11 of the Euratom Treaty. 3. The Director-General shall ensure, as necessary, that successive programmes are properly coordinated and inter-related, during implementation and preparation, taking into account particularly the scientific and industrial infrastructure of the JRC. The Director-General shall arrange a review of the programmes which shall take place every two years. Article 8 1. Each year the Director-General shall make an estimate of the funds required for the implementation of the programmes, to allow for the drawing up of the corresponding part of the preliminary draft budget of the Communities. This estimate shall include a forecast of revenue and expenditure in respect of work executed by the JRC for competitive activities. Article 6 shall apply, mutatis mutandis, to the preparation of preliminary draft budgets for research activities. 2. Expenditures of the JRC shall be authorized by the Director-General; he shall sign payment orders and receipts; he shall conclude contracts and authorize transfers of funds. 3. The Director-General shall submit to the Commission at the end of the financial year a statement of revenue and expenditure for that financial year. 4. The Commission shall appoint the officer responsible for the control of commitments and the authorization of expenditures as well as the control of receipt of revenues. 5. The Commission shall appoint an accounting officer responsible for the payment of expenditure and receipt of revenue and for the handling of funds and securities, for the safe custody of which he shall be responsible. Article 9 1. Within the limits of powers delegated to him, the Director-General shall have such powers over the staff as are conferred upon him by the appointing authority. 2. However, in respect of officials and other servants of grades A1 and A2, the powers laid down in Articles 29, 49, 50 and 51 and Title VI of the Staff Regulations shall be exercised by the Commission on a proposal from the Director-General. 3. The Director-General shall, on behalf of the Commission, take all measures necessary to ensure the safety of persons and installations for which he is responsible. Article 10 The Director-General may delegate to the Deputy Director-General and to the Directors the powers conferred on him. Done at Brussels, 10 April 1996. For the Commission Ã dith CRESSON Member of the Commission (1) OJ No L 373, 31. 12. 1985, p. 6. (2) OJ No L 37, 13. 2. 1993, p. 44. (3) OJ No L 330, 21. 12. 1994, p. 64.